On Motion for Rehearing.
HAWKINS, Judge.
Conviction is for possessing intoxicating liquor for the purpose of sale; punishment being two years in the penitentiary.
Near the close of the previous term an opinion was delivered affirming the judgment. Pending a motion for rehearing the law (Pen. ’Code 1925, art. 666 et seq., as amended) under which conviction was had has been repealed (Vernon’s Ann.P.C. art. 666 — 49), hence the conviction falls. See Guy Meadows v. State (Tex.Cr.App.) 88 S.W.(2d) 481, opinion of this date. The motion for rehearing is granted, the judg*488.ment of affirmance is set aside, and the ' former opinion is withdrawn. The judgment of conviction is now reversad and the prosecution is dismissed.